  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 1 of 11 Page ID #1



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


SYDNE KEL MILLER,                                  )
                                                   )
                               Plaintiff,          )    No. 20-CV-436
                                                   )
               vs.                                 )    Judge
                                                   )    Magistrate Judge
UNION COUNTY,                                      )
UNION COUNTY SHERIFF                               )
SCOTT HARVEL, in his official capacity,            )
Union County Sheriff’s Deputies,                   )    Jury Demand
CODY GWALTNEY,                                     )
Sgt. ROBERT McGEE, and                             )
LOGAN MILLER,                                      )
                                                   )
                                Defendants.        )


                                            COMPLAINT

       1.      This is an action for money damages brought pursuant to 42 U.S.C. § 1983, and
the common law and statutes of the State of Illinois.
       2.      Jurisdiction for Plaintiff’s federal claims is based on 28 U.S.C. §§ 1331 and
1343(a). Jurisdiction for Plaintiff’s state claims is based on supplemental jurisdiction pursuant to
28 U.S.C. § 1367(a).
       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), in that the claims
arose in this district as alleged below.



                                               Parties
       4.      Plaintiff is a resident of Anna, Illinois.
       5.      Plaintiff suffers from mental illness; a psychotic disorder, depression, and takes medication.
       6.      Defendant-Officers are duly appointed and sworn Union County Sheriff’s
Deputies. At all times relevant to this Complaint, the Defendant-Officers were acting in the
course and scope of their employment, and under color of state law, ordinance and/or regulation.
       7.      Defendant-Officers are sued in their individual capacities.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 2 of 11 Page ID #2

        8.       At the time of the occurrence, Defendant-Officer Sgt. ROBERT McGEE was the
supervising officer of Defendant-Officer CODY GWALTNEY.

        9.       At the time of the occurrence, Defendant SCOTT HARVEL was the Union
County Sheriff, and the employer of Defendant-Officers.
        10.      Defendant HARVEL is a defendant pursuant to respondeat superior.
    11.    UNION COUNTY is the indemnifying entity for actions taken by Defendant
HARVEL and/or his employees, including Defendant-Officers.

                                               Facts
        12.      On or about May 15, 2019, at approximately 9:00pm, Plaintiff was operating her
motor vehicle in the City of Anna, Union County, Illinois, when Defendant-Officer
GWALTNEY conducted a traffic stop of Plaintiff’s vehicle for allegedly not having its
headlights on.

        13.      Upon approaching Plaintiff’s vehicle, GWALTNEY claimed that while
speaking to Plaintiff he allegedly noticed that Plaintiff was slurring her words, and that he
could smell the faint odor of alcohol.

        14.      GWALTNEY asked Plaintiff to step out of her vehicle in order to conduct
field sobriety tests.

        15.      At the time GWALTNEY was being assisted by City of Anna Police Officer
Jeremy Reagan, and Defendant-Officer Sergeant McGEE.

        16.      GWALTNEY administered several different field sobriety tests; the
Horizontal Gaze Nystagmus test, the Walk and Turn test, and the One Leg Stand test.

        17.      Plaintiff was unable to perform either the Walk and Turn test or the One Leg
Stand test (according to GWALTNEY’s incident report Plaintiff put her leg down 3 different
times while trying to perform the One Leg Stand test).

        18.      GWALTNEY then asked Plaintiff if she would do a Preliminary Breath Test,
and Plaintiff stated she would; Plaintiff completed the Preliminary Breath Test.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 3 of 11 Page ID #3

       19.     The results came back a .299 on the Preliminary Breath Test (it should be
noted that GWALTNEY indicated in his incident report that the results came back at
“2218hrs”, which if correct would have been approximately the time at which Plaintiff was
already being rushed to the Union County Hospital ER with severe injuries inflicted upon her
by GWALTNEY in the holding cell of the Union County Sheriff’s Office).

       20.     GWALTNEY then advised Plaintiff that she was being placed under arrest for
driving under the influence.

       21.     It was at this time that the three law enforcement officers, GWALTNEY,
McGEE, and Anna Police Officer Jeremy Reagan attempted to control the Plaintiff in order to
place handcuffs on her; the Plaintiff is a female age 26, 5’5” tall and 112 lbs.

       22.     Plaintiff was placed face down on the ground in the grass off of the road.

       23.     GWALTNEY alleges (with the assistance of both McGEE and Anna Police
Officer Jeremy Reagan) that Plaintiff could not be sufficiently controlled so that she could be
handcuffed.

       24.     GWALTNEY, with intent, and utter indifference and conscious disregard for
the safety of Plaintiff, proceeded to pull out his taser and drive stunned Plaintiff on her lower
back in order to place both of Plaintiff’s wrists in the handcuffs.

          a.   Plaintiff should have been able to be safely controlled by three (3) law
               enforcement officers with other force options.

          b.   Defendant-Officer Sergeant McGEE, GWALTNEY’s supervising officer, with
               deliberate indifference to the safety of Plaintiff, made no attempt to intervene
               and prevent GWALTNEY from using his taser.

          c.   GWALTNEY failed to provide Plaintiff an explicit verbal announcement of
               his intent to use his taser in order to give Plaintiff a reasonable opportunity to
               voluntarily comply.

          d.   Plaintiff was already face down on the ground, and could not have been an
               immediate, credible threat to the physical safety of GWALTNEY, McGEE, or
               Anna Police Officer Jeremy Reagan.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 4 of 11 Page ID #4

             e.   Plaintiff did not display the intent to engage in aggressive physical resistance,
                  and was in no position to engage in active physical resistance which could
                  have exceeded the ability of three (3) law enforcement officer’s ability to
                  control her; Plaintiff did not attack, nor did she have the ability to carry out an
                  attack or cause injury to either GWALTNEY, McGEE or Anna Police Officer
                  Jeremy Reagan.

          25.     GWALTNEY, with the assistance of Anna Police Officer Jeremy Reagan,
then picked up the Plaintiff, placed her in the back seat of his patrol car, and proceeded to
transport her to the Union County Sheriff’s Office.

          26.     McGEE stayed behind to conduct the inventory on Plaintiff’s vehicle and wait
for the towing service to retrieve the vehicle; there was also a dog in the vehicle, and McGEE
was told that dispatch had already contacted animal control, and he was waiting for them to
arrive.

          27.     Dispatch had also contacted Plaintiff’s father, Scott Miller, and informed Mr.
Miller that Plaintiff’s vehicle had been pulled over.

          28.     Scott Miller, Plaintiff’s father, arrived on the scene while McGEE was still
waiting for the towing service and animal control.

          29.     McGEE stated in his incident report that Mr. Miller told him that the Plaintiff
had recently been in a mental facility and was on medication.

          30.     McGEE failed to radio dispatch with this information, and as a result, neither
GWALTNEY nor Defendant-Officer MILLER was made aware of Plaintiff’s mental
condition.

          31.     MILLER met GWALTNEY in the sally port of the Sheriff’s Office to assist
him in moving Plaintiff from his vehicle to the holding cell.

          32.     Plaintiff’s arms were handcuffed behind her back.

          33.     GWALTNEY and MILLER placed Plaintiff in the holding cell, leaving her
handcuffed behind her back, per Union County Sheriff’s department policy, as noted by
MILLER in his incident report.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 5 of 11 Page ID #5

         34.   GWALTNEY and MILLER then began to exit the holding cell; MILLER was
standing just behind GWALTNEY; MILLER was the first to exit, and then GWALTNEY
started to exit (as viewed in the audio/video from inside the holding cell).

         35.   As GWALTNEY was about to exit the holding cell, Plaintiff “walked” (not
“charged” as stated by GWALTNEY in his incident report, verified by the audio/video from
inside the holding cell) back towards GWALTNEY.

         36.   As Plaintiff came closer to GWALTNEY, without any lawful justification,
GWALTNEY violently and brutally, with malicious intent, and deliberate indifference and
conscious disregard for the safety of Plaintiff, shoved Plaintiff, still handcuffed behind her
back, with both arms and with such force as to cause Plaintiff to fall face first on the concrete
ground of the holding cell, causing Plaintiff to suffer a broken jaw.

         37.   MILLER, who was standing just behind GWALTNEY, made no attempt to
intervene to prevent GWALTNEY’s violent and heinous misconduct.

         38.   As Plaintiff hit the concrete floor and instantly began bleeding from her
mouth and chin area, MILLER exclaimed, in a spontaneous declaration, “Oh Shit!” (as heard
in the audio/video from inside the holding cell), realizing that what he had just witnessed
GWALTNEY do, and took no steps to prevent, was a brutal, unjustified act of excessive
force.

         39.   EMS was contacted by dispatch, receiving the call at approximately 10:02pm,
arriving at approximately 10:06pm, departing the scene at approximately 10:16pm, and
arriving at Union County Hospital ER at approximately 10:21pm.

         40.   According to the Union County Hospital ER Attending Physician, Plaintiff
presented with the following: injury to the head, 3cm laceration to the chin, 2cm laceration to
the bottom lip that was through and through, pain, memory problems, seizure, vomiting, and
blood draining from her ears (symptoms consistent with concussion); according to the
medical report, her condition was listed as “severe.”

         41.   St. Francis Hospital Trauma in Cape Girardeau, Missouri, was consulted for
possible transfer to a facial trauma surgeon; however, no surgeon was on call.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 6 of 11 Page ID #6

       42.     At approximately 12:42am, now May 16, 2019, Barnes Jewish Hospital in St.
Louis, Missouri was consulted, and it was recommended that Plaintiff be transferred to their
trauma unit: Diagnosis are fracture of mandible, unspecified, sequela – fracture of
symphysis, angle and ascending ramus; Plaintiff was then transported by ambulance to St.
Louis, Missouri.

       43.     On May 31, 2019, Plaintiff underwent surgery to repair the above described
fracture to her jaw, commonly referred to as “TMJ” (temporomandibular joint) surgery; her
jaw was wired shut.

       44.     Each individual Defendant-Officer acted willfully and wantonly, maliciously,
and with a conscious disregard and deliberate indifference to Plaintiff’s rights.

       45.     As a direct and proximate result of the acts of the Defendants described
above, Plaintiff suffered damages including extreme physical pain and suffering, emotional
distress, and pecuniary damages including medical expenses.

       46.     As a direct and proximate result of the acts of the Defendants described
above, Plaintiff continues to this day to suffer extreme physical pain and suffering, and has
suffered a relapse of her mental disorder, requiring admission to a mental facility.


                                        COUNTS I & II
                              (42 U.S.C. § 1983 – Excessive Force)

       47.     Plaintiff realleges paragraphs 1 through 46 as if fully set forth herein.
       48.     Defendant GWALTNEY violated Plaintiff’s Fourth Amendment right, as
guaranteed by the Fourteenth Amendment, to be free from the use of excessive and unreasonable
force as to each of the above detailed incidents of excessive force.
       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendant GWALTNEY,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award attorneys’ fees and costs, and
       d)      Award any further relief that this Honorable Court deems just and equitable.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 7 of 11 Page ID #7

                                     COUNTS III & IV
               (42 U.S.C. § 1983 – Failure to Intervene & Supervisor Liability)

       49.     Plaintiff realleges paragraphs 1 through 46 as if fully set forth herein.
       50.     While Plaintiff was subjected to excessive force, Defendant Sgt. McGEE had an
opportunity to intervene, but chose not to intervene.

       51.     McGEE was the supervising officer of Defendant GWALTNEY.
       52.     McGEE was deliberately indifferent to Plaintiff’s right to be free from
excessive and unreasonable force for both his failure to intervene and in his capacity as
GWALTNEY’s supervising officer.

       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendant McGEE,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award attorneys’ fees and costs, and
       d)      Award any further relief that this Honorable Court deems just and equitable.




                                           COUNT V
                            (42 U.S.C. § 1983 – Failure to Intervene)

       Plaintiff realleges paragraphs 1 through 46 as if fully set forth herein.
       53.     While Plaintiff was subjected to excessive force, Defendant MILLER had an
opportunity to intervene, but chose not to intervene.
       54.     MILLER was deliberately indifferent to Plaintiff’s right to be free from
excessive and unreasonable force.
       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendant MILLER,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award attorneys’ fees and costs, and
       d)      Award any further relief that this Honorable Court deems just and equitable.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 8 of 11 Page ID #8

                                       COUNT VI
        (42 U.S.C. § 1983 – Monell Claim against the SHERIFF SCOTT HARVEL)


       55.     Plaintiff realleges all of the above paragraphs and counts, as if fully set forth herein.


       56.     At all times material to this Complaint, there existed in the following
               practices, policies and customs within the Union County Jail:

          a.   arbitrary use of excessive force against pretrial detainees;

          b.   failure to deter sheriff deputies from the type of misconduct alleged in this
               Complaint, by its lack of discipline for misconduct.

          c.   failure to remove handcuffs from pretrial detainees after they have been placed
               into the holding cell.

          d.   failure to properly train sheriff’s deputies in the proper use of taser devices, and
               under what circumstances the situation justifies the use of a taser device.

          e.   failure to provide proper medical attention for pretrial detainees with mental
               health disorders.

          f.   failure to properly train sheriff’s deputies in how to handle pretrial
               detainees with mental health disorders.

          g.   failure to properly train sheriff’s deputies in how to handle information
               learned regarding mental health disorders of pretrial detainees, and the
               importance of communicating that information to other sheriff’s deputies
               who may come into contact with those pretrial detainees.

       57.     That it is believed and highly likely that discovery in this matter regarding the
actions of the correctional officers as alleged in this Complaint were done pursuant to, and as
a result of the above de facto practices, policies and customs.
       58.     That it is believed and highly likely that discovery in this matter regarding the
practices, policies and customs described above are widespread, permanent and well-settled,
and were known, or should have been known, to the policy-makers of the Union County Jail.
       59.     Defendant SCOTT HARVEL has final policy-making authority and is
responsible for the above-described policies, practices and customs.
  Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 9 of 11 Page ID #9

        60.     SCOTT HARVEL acted with deliberate indifference to the rights of Plaintiff in

maintaining, overlooking and preserving the unconstitutional practices, policies and customs
delineated above.
        61.     By his inaction and failure to correct the above-described practices, policies and
customs, SCOTT HARVEL tacitly approved and thus indirectly authorized the type of
misconduct Plaintiff complains of herein.
        WHEREFORE, Plaintiff asks that this Honorable Court:
        a)      Enter judgment against SCOTT HARVEL;
        b)      Award Plaintiff compensatory damages, as determined at trial;
        c)      Award Plaintiff attorney’s fees and costs;
        d)      Award such other and additional relief that this Honorable Court deems just and
                equitable.




                                       COUNTS VII & VIII
                                   (State Law Claim for Battery)

        62.     Plaintiff realleges paragraphs 1 through 46 as if fully set forth herein.
        63.     Defendant GWALTNEY, without any lawful justification, tased
Plaintiff.

        64.     Defendant GWALTNEY, without any lawful justification, shoved
Plaintiff to the ground, causing Plaintiff to suffer severe injuries.

        65.     Defendant GWALTNEY intentionally, and without any lawful
justification, made offensive bodily contact against Plaintiff and inflicted harm to
Plaintiff.

        66.     Defendant GWALTNEY performed the acts detailed above with the
intent of inflicting physical harm to Plaintiff. Plaintiff was physically harmed.

        67.     As a direct and proximate result of each of the above detailed acts of
battery, Plaintiff was injured.
Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 10 of 11 Page ID #10

       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendant GWALTNEY,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award costs, and
       d)      Award any further relief that this Honorable Court deems just and equitable.




                                        COUNT IX
              (State Law Claim for Intentional Infliction of Emotional Distress)

       68.     Plaintiff realleges paragraphs 1 through 46 as if fully set forth herein.
       69.     The conduct by Defendant GWALTNEY described herein was
extreme and outrageous, exceeding all bounds of human decency.

       70.     Defendant GWALTNEY performed the acts detailed above with the
intent of inflicting severe emotional distress on Plaintiff or with knowledge of the
high probability that the conduct would cause such distress.

       71.     As a direct and proximate result of this conduct, Plaintiff did in fact
suffer severe emotional distress, resulting in injury to her mind, body, and nervous
system.
       WHEREFORE, Plaintiff asks that this Honorable Court:
       a)      Enter judgment against Defendant GWALTNEY,
       b)      Award Plaintiff compensatory and punitive damages,
       c)      Award costs, and
       d)      Award any further relief that this Honorable Court deems just and equitable.

                                         COUNT X
                            (State Law Respondeat Superior Claim)

       72.     The acts of the Defendant GWALTNEY described in the above state-law
claims for battery and intentional infliction of emotional distress were willful and wanton, and
committed in the scope of his employment.
       73.     Pursuant to respondeat superior, Defendant SCOTT HARVEL is liable for its
agents’ actions.
Case 3:20-cv-00436-GCS Document 1 Filed 05/11/20 Page 11 of 11 Page ID #11

       WHEREFORE, Plaintiff demands judgment against Defendant SCOTT HARVEL, and
such other and additional relief that this Honorable Court deems just and equitable.


                                           COUNT XI
                      (Indemnification Claim pursuant to 745 ILCS 10/9-102)

       74.     The acts of the Defendant-Officers described in the above claims were willful and
wanton, and committed in the scope of employment.
       75.     Pursuant to the Illinois Tort Immunity Act, 745 ILCS 10/9-102, Defendant
UNION COUNTY is liable for any judgments in this case arising from the Defendant-
Officers’ actions.
       WHEREFORE, Plaintiff asks that this Honorable Court order Defendant UNION
COUNTY to indemnify the Defendant-Officers for any judgment entered in this case arising
from their actions.


       Jury Trial Demanded

                                                     Respectfully submitted,


                                                     /s/ William B. Ballard, Jr.
                                                     Counsel for the Plaintiff


William B. Ballard, Jr.
William Ballard & Assoc., LLC
500 South Main Street
Anna, Illinois 62906
(618) 833-6432
wmballard1@frontier.com
